Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a communication from Aiqing Wang (reg# L0941) on 06/15/2021, subsequent to a telephonic interview held on 06/11/2021.  (This amendment is applied after the entry of Applicants’ submitted after-final claims from 06/02/2021 )

The application has been amended as follows: 

1. (Currently Amended) A method for launching an application, applied to a hand-held mobile terminal, comprising:
presetting one or more respective initial positions for one or more applications, wherein the one or more respective initial positions of the one or more applications are located on a virtual plane outside a screen display of the mobile terminal;
acquiring a first moving direction and a first moving distance of the mobile terminal which moves based on an original position, wherein the original position is a position where the mobile terminal is located before moving;
determining a current position of the mobile terminal based on the first moving direction and the first moving distance;

determining a distance between the mobile terminal and an initial position of the target application among the one or more respective initial positions of the one or more applications in response to detecting a moving operation of a user on the mobile terminal; and
launching the target application when the distance between the mobile terminal and the initial position of the target application is less than a preset threshold. 

9. (Currently Amended) A device for launching an application, applied to a hand-held mobile terminal, comprising:
at least one processor; and
at least one memory communicatively coupled to the at least one processor and storing instructions that upon execution by the at least one processor cause the device to:
preset one or more respective initial positions for one or more applications, wherein the one or more respective initial positions of the one or more applications are located on a virtual plane outside a screen display of the mobile terminal;
acquire a first moving direction and a first moving distance of the mobile terminal which moves based on an original position, wherein the original position is a position where the mobile terminal is located before moving;
determine a current position of the mobile terminal according to the first moving direction and the first moving distance;
determine a target application among the one or more applications based on the current position of the mobile terminal and the one or more respective initial positions of the one or more applications;

launch the target application when the distance between the mobile terminal and the initial position of the target application is less than a preset threshold.

17. (Currently Amended) A non-transitory storage medium, storing executable instructions and being configured to perform operations when the executable instructions are executed, the operations applied to a hand-held mobile terminal, comprising:
presetting one or more respective initial positions for one or more applications, wherein the one or more respective initial positions of the one or more applications are located on a virtual plane outside a screen display of the mobile terminal;
acquiring a first moving direction and a first moving distance of the mobile terminal which moves based on an original position, wherein the original position is a position where the mobile terminal is located before moving;
determining a current position of the mobile terminal based on the first moving direction and the first moving distance;
determining a target application among the one or more applications based on the current position of the mobile terminal and the one or more respective initial positions of the one or more applications;
determining a distance between the mobile terminal and an initial position of the target application among the one or more respective initial positions of the one or more applications in response to detecting a moving operation of a user on the mobile terminal; and
launching the target application when the distance between the mobile terminal and the initial position of the target application is less than a preset threshold.


Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
The closest cited art of record features displacement considerations for head-mounted displays to engage with virtual objects presented to a user via the HMD.  In contrast, Applicants’ claims as allowed are differentiated as being applied to a hand-held mobile device and application launching aspects as provided thereon.  The difference in form factor for the operative device, e.g. between what is claimed and as found in the cited art, is deemed significant by the Examiner, in part because this difference necessarily informs other differences in terms of movement and movement thresholds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207.  The examiner can normally be reached on M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174